In a proceeding under section 330 of the Election Law to declare valid a petition purporting to designate her as a candidate of the Democratic party for the party position of State Committeeman in the Second Assembly District, Suffolk County, and for other related relief, Louis J. Palombi, appearing specially, appeals from a judgment of the Supreme Court, Suffolk County, entered June 20, 1966, which granted the application and in effect declared the designating petition valid. Judgment-reversed, on the law, without costs; .application denied; and designating petition invalidated. No questions of fact have been considered. In our opinion, the mailing of the order to show cause and petition was untimely as a matter of law (see Matter of King v. Cohen, 293 N. Y. 435). Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.